DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 26, 2021 has been entered.  Claims 1-11 remain pending in the application.

Allowable Subject Matter
Claims 1-11 allowed.  
With respect to the independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “…a second ring-shaped structural frame that passes through a vicinity of the suspension housings, the second suspension cross member of the sub-frame and a rear joint member joins a lower surface of the side frame outer of the front side frame and a side member of the sub-frame to each other in the vehicle up-down direction, wherein the rear joint member is disposed on an upper side of the second suspension cross member in front view, and the second ring-shaped structural frame being substantially ring-shaped in front view…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sekiya (US2017/0253272A1) teaches a connection frame extending over a space between a front end portion of the front side frame and a front end portion of the upper member.
Miki (US2008/0224502A1) teaches a vehicle front structure with a pair of front side frames (middle portion) provided at both sides of a vehicle body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612